FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 1, 2022

                                       No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                                 v.

                      HOUSECANARY, INC., d/k/a Canary Analytics, Inc.,
                                     Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI06300
                           Honorable David A. Canales, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       Appellant Title Source, Inc.’s reply brief is currently due June 14, 2022. On May 31,
2022, appellant filed an unopposed motion requesting an extension of that deadline until July 14,
2022. After consideration, we GRANT the motion and ORDER appellant to file its reply brief
by July 14, 2022.


           It is so ORDERED on June 1, 2022.
                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT